  Case 20-10053      Doc 25    Filed 08/28/20 Entered 08/31/20 08:04:25              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      20-10053
                                             )
Vincent Carlino,                             )               Chapter: 7
                                             )
                                                             Honorable A. Benjamin Goldgar
                                             )
                                             )               Lake County
               Debtor(s)                     )

                       ORDER GRANTING MOTION TO RE-OPEN CASE

       THIS CAUSE COMING ON TO BE HEARD on the motion of the Debtor, due notice having
been given to all parties entitled thereto, the Court being fully advised in the premises, IT IS HEREBY
ORDERED:


  The motion is GRANTED. The case is re-opened.




                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: August 28, 2020                                             United States Bankruptcy Judge

 Prepared by:
 John J. Ellmann
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
